Citation Nr: 1045042	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for ocular histoplasmosis with 
legal blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1962 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran had a video hearing before the Board in October 2010.  
The transcripts have been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that service connection for ocular 
histoplasmosis should be granted because it occurred as a result 
of his active service duties.  The Veteran alleges while in-
service in Fort Chaffee he was exposed to chicken droppings and 
reported to sick bay multiple times for fever-like symptoms, as 
well as eye problems and he was given eye drops on 4 occasions 
(See October 2010 Board Hearing).  The Veteran further alleges he 
lost vision in his left eye 2 years after his separation from 
service, due to ocular histoplasmosis, and he lost vision in his 
right eye in 2002 for the same reason.

The Board observes that in the Veteran's service treatment 
records, he reported multiple times to sick bay for flu-like 
symptoms, and once for blurred vision.  (See e.g., June 1963 
service treatment record and March 1965 service treatment 
record).  The Board also notes in a November 2007 VA treatment 
record, the physician asked the Veteran if he had ever been 
exposed to chicken droppings and the Veteran responded that his 
only exposure was during active service.  The Board further notes 
a March 2009 statement from the Veteran's private physician 
reported ocular findings consistent with presumed ocular 
histoplasmosis; however he stated that it was difficult to 
confirm the cause and effect relationship of the Veteran's 
current disability and his active service.

With regard to service connection claims, the Court of Appeals 
for Veteran's Claims held in the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  As such, the claim should be remanded for a VA 
examination.

Furthermore, the Board notes that the most recent VA treatment 
records are from November 2009.  On remand, the RO should make 
efforts to obtain all outstanding treatment records at any VA 
treatment facility from November 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA 
treatment records for the period from 
November 2009 through the present.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  If the 
AOJ is unable to obtain any of the relevant 
records sought, it shall notify the Veteran 
that it has been unable to obtain such 
records by identifying the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing any 
further action to be taken with respect to 
the claim.  38 U.S.C. § 5103A(b)(2) (West 
2002).


2.	After completing the above, schedule the 
Veteran for a VA examination for his ocular 
histoplasmosis to ascertain the likely 
etiology.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner for review and the 
examination report should reflect that such 
a review was accomplished.  Any medical 
testing should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's ocular 
histoplasmosis is related to military 
service to include inservice complaints of 
blurred vision in the 1960s.  A detailed 
rationale should be provided for all 
opinions.  Conversely, if the examiner 
concludes that an etiological opinion 
cannot be provided, he or she should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  

3.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative should 
be furnished with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


